Exhibit 10.1
AGREEMENT
     THIS AGREEMENT is made and entered into as of March 17, 2009 (“Agreement”)
by and among Regent Communications, Inc.(“Regent”), Riley Investment Management
LLC (“RIM”), and Riley Investment Partners Master Fund, L.P.(“RIP”).
     For purposes of this Agreement, the term “Company” shall mean Regent and
all of its affiliates, the term “Riley” shall mean RIM, RIP and all of their
respective affiliates, and the term “affiliates” shall mean any officer,
director, employees, investment advisory clients, attorney, agent, assignee,
predecessor, successor, parent, subsidiary, affiliate, division, or related
company.
     WHEREAS, John J. Ahn, a member of Regent’s Board of Directors and member of
the Board’s Nominating and Corporate Governance Committee, has informed Regent
that because of its dissatisfaction with Board leadership, Riley would commence
a proxy fight unless Regent’s Board would remove William P. Sutter, Jr. as
Chairman of the Board and not nominate Mr. Sutter for re-election to the Board
of Directors at the 2009 Annual Meeting of Stockholders currently scheduled for
June 3, 2009. Mr. Ahn currently serves on Regent’s Board of Directors as one of
Riley’s designees pursuant to the terms of the September 14, 2007 Settlement
Agreement among Regent, Riley, Mr. Ahn and certain other parties; and
     WHEREAS, the parties to this Agreement mutually agree that it is in their
respective best interests and in the best interests of Regent and Regent’s
stockholders to avoid the time, costs, and disruptions that a potential proxy
contest may cause the parties in connection with the 2009 Annual Meeting, to
revise the composition of Regent’s Board of Directors, and to agree on certain
related matters, all as set forth in this Agreement;
     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
ARTICLE I. COMPOSITION OF BOARD AND BOARD COMMITTEES
     1.1 Board Size. In accordance with Regent’s bylaws and as recommended by
the Board’s Nominating and Corporate Governance Committee, Regent’s Board of
Directors will vote to set the number of Directors to serve on the Board at six
commencing at the earlier of the resignation of William P. Sutter, Jr. from the
Board or in connection with the election of Directors at the 2009 Annual Meeting
of the Company’s Stockholders currently scheduled for June 3, 2009 and
continuing thereafter until such time as the Board may take further action to
either increase or decrease the size of the Board.
     1.2 Director Nominees. In connection with the Company’s 2009 Annual Meeting
of Stockholders and as recommended by the Board’s Nominating and Corporate
Governance Committee, Regent’s Board will nominate all of the Company’s
incumbent directors as of the date of this Agreement, other than William P.
Sutter, Jr. for re-election to the Board.

 



--------------------------------------------------------------------------------



 



     1.3 Board Chairman. As recommended by the Board’s Nominating and Corporate
Governance Committee, Regent’s Board will appoint John H. Wyant as the Chairman
of the Board effective immediately upon the taking of such Board action.
     1.4 Effect of Failure to Satisfy Sections 1.2 and 1.3. If the actions
contemplated by Sections 1.2 and 1.3 above are not taken on or before 5:30 p.m.,
Cincinnati time, on March 17, 2009, then this Agreement shall be null and void.
ARTICLE II. MEETINGS OF REGENT’S STOCKHOLDERS
     2.1 No Change in Bylaws as to Special Meetings. Unless approved by a
majority of the Board, including the approval of at least one of Messrs. Ahn and
DeLorenzo, the Board shall not amend Regent’s bylaws with respect to calling a
special meeting of stockholders. This restriction from amending Regent’s bylaws
relating to calling a special meeting will continue for two months after no
designees of Riley serve on Regent’s Board; provided, that, any amendment to
Regent’s bylaws shall not apply retroactively to a special meeting that is
validly called prior to the end of such two month period.
     2.2 Limitations as to 2009 Annual Meeting and Future Special Meetings of
Stockholders. Without the consent of a majority of the then current members of
Regent’s Board (it being understood and agreed that a 3-3 vote does not
constitute a majority), Riley agrees that it will not call for any special
meeting of Regent’s stockholders and will not nominate any person for election
to Regent’s Board at Regent’s 2009 Annual Meeting of Stockholders or at any
special meeting of Regent’s stockholders other than as contemplated by
Section 1.2 above, or to form or join a group or act in concert with any person
or entity to change the composition of the Board, through December 31, 2009;
provided, that, for the avoidance of doubt, the foregoing shall not restrict any
vote or actions by Mr. Ahn or by John F. DeLorenzo (Riley’s other designee
currently serving as a Regent director) in their capacity as directors of Regent
(including on the Nominating and Corporate Governance Committee) and Riley and
Messrs. Ahn and DeLorenzo shall not be restricted from voting any shares of, or
giving a proxy or executing a written consent with respect to, their Regent
stock in response to a request from a third party that is not part of a group,
as defined in Rule 13d-1, of which Riley, Mr. Ahn or Mr. DeLorenzo is also a
member, and such actions shall not in and of itself be deemed to be acting in
concert with the person or persons requesting the vote, proxy or written
consent. Notwithstanding the foregoing, the restrictions set forth in this
Section 2.2 shall terminate at any time that the Company breaches any of its
covenants set forth in Article I or Section 2.1 hereof, nor shall the
restrictions set forth in this Section 2.2 apply to any attorney or agent of
Riley who is not subject to the direct or indirect control of Riley.
ARTICLE III. ADDITIONAL AGREEMENTS
     3.1 Public Disclosures. Promptly following the execution of this Agreement,
Regent will prepare and issue a press release announcing the entry into this
Agreement, which press release shall be mutually agreeable to all parties hereto
(the “Press Release”). Regent also will promptly file a Form 8-K with the
Securities and Exchange Commission to which this

 



--------------------------------------------------------------------------------



 



Agreement and the Press Release will be attached as exhibits. This Agreement and
the Press Release may be filed as an exhibit to any amendment required to be
filed under Section 13(d) of the Securities Exchange Act of 1934, as amended, to
any Schedule 13Ds filed by Riley. None of the parties hereto will make any
public statements regarding this Agreement and related matters that are
inconsistent with or contrary to the statements in the Press Release. Any
statement otherwise prohibited by this Section 3.1 may nevertheless be made
without violating this Agreement if such statement is either required by
applicable law, rule or regulation or is required to be made by the person
seeking to make such statement in order to comply with such party’s fiduciary
duties to Regent or its stockholders, in each case as reasonably determined by
such person based on the advice of outside counsel and upon reasonable prior
notice to the parties hereto of the nature of the statement and the basis
pursuant to which it is required to be made.
     3.2 Expiration of Covenants and Restrictions. Except as otherwise
specifically provided in this Agreement, unless this Agreement becomes null and
void pursuant to Section 1.4, all covenants and restrictions set forth herein
shall lapse and be of no further effect as of 11:59 p.m. on December 31, 2009,
Cincinnati time.
     3.3 References to Riley Designees. All references in this Agreement to
either Mr. Ahn or Mr. DeLorenzo, also shall mean any other person designated by
Riley and approved by Regent’s Board to serve as a Director of Regent.
ARTICLE IV. MISCELLANEOUS
     4.1 Binding Agreement. Each term of this Agreement is binding upon the
parties hereto and their respective predecessors, successors, transferees,
permitted assignees, insurers, and reinsurers. If any provision of this
Agreement shall be deemed or declared to be unenforceable, invalid or void, such
provision shall not impair any other provision of this Agreement. It is hereby
expressly understood and agreed that the terms of this Agreement are contractual
and not merely recitals.
     4.2 Complete Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto in respect of all matters contained in this
Agreement, and supersedes all prior and/or contemporaneous oral or written
agreements, representations or understandings of any nature. There are no
unwritten agreements or understandings between the parties.
     4.3 Authority. Each of the parties hereto acknowledges and represents that
it has the full power, authority and capacity to enter into this Agreement and
that the person(s) signing this Agreement on its behalf has the full power,
capacity and authority to do so. Each party hereby represents that it has read
the foregoing Agreement, presented it to competent legal counsel for review,
fully understands it, and has executed it voluntarily with full knowledge of its
legally binding effect.
     4.4 Governing Law; Jurisdiction. This Agreement shall be interpreted under
and in accordance with the laws of the State of Delaware without regard to its
conflicts of law

 



--------------------------------------------------------------------------------



 



provisions. Each of the parties hereto agrees that any action or proceeding
relating to or arising out of this Agreement shall be adjudicated exclusively in
the courts located in Delaware.
     4.5 Injunctive Relief. The parties agree that in the event of any actual or
threatened breach by any other party of any of the provisions contained in this
Agreement, the non-breaching parties shall be entitled to seek immediate
temporary injunctive and other equitable relief, without the necessity of
showing actual monetary damages, subject to hearing as soon thereafter as
possible. Nothing contained herein shall be construed as prohibiting any party
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of any damages which it is able to prove.
     4.6 Amendment. This Agreement may be amended or modified only by a written
instrument duly executed by all of the parties hereto.
     4.7 Successors and Assigns. This Agreement shall not be assigned or
transferred to any third party without the prior express written consent of all
of the parties. Any permitted assignment or transfer of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives.
     4.8 Section Headings. Section headings are inserted herein for convenience
only and shall not affect any construction or interpretation of this Agreement.
     4.9 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute but one and the same instrument.
     IN WITNESS WHEREOF, the parties, each individually or through their duly
authorized representative, have executed this Agreement as of the date first set
forth above.

            REGENT COMMUNICATIONS, INC.
      By:   /s/ WILLIAM L. STAKELIN         Name:   William L. Stakelin       
Title:   President and Chief Executive Officer        RILEY INVESTMENT PARTNERS
MASTER FUND, L.P.

By:   Riley Investment Management LLC, the General Partner
      By:   /s/ JOHN J. AHN         Name:   John J. Ahn        Title:  
Principal   

 



--------------------------------------------------------------------------------



 



            RILEY INVESTMENT MANAGEMENT LLC
      By:   /s/ JOHN J. AHN         Name:   John J. Ahn        Title:  
Principal     

 